Exhibit 10.1

EXECUTION VERSION

SHARE REPURCHASE AGREEMENT

This SHARE REPURCHASE AGREEMENT (this “Agreement”) is made as of December 11,
2014 by and between Installed Building Products, Inc., a Delaware corporation
(the “Company”) and Cetus Capital II, LLC, a Delaware limited liability company.
Cetus Capital II, LLC is referred to herein as the “Selling Stockholder.”

WITNESSETH:

WHEREAS, (i) the Selling Stockholder wishes to sell an aggregate of 300,000
shares (the “Shares”) of common stock, par value $0.01 per share, of the Company
(the “Common Stock”) and (ii) the Company wishes to purchase the Shares from the
Selling Stockholder, in each case upon the terms and subject to the conditions
hereinafter set forth.

WHEREAS, after due consideration, the Board of Directors and the Audit Committee
of the Company have approved the transaction contemplated hereby.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. For purposes of this Agreement, the terms defined in
the preamble have the respective meanings ascribed to them therein, and the
following terms have the meanings set forth below:

“Action” means any action, suit, proceeding, claim, arbitration, litigation or
investigation, at law or in equity, in each case by or before any Person.

“Affiliate” means, with respect to any specified Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person.

“Business Day” means any day other than Saturday, Sunday or any day on which the
Commission or New York Stock Exchange is closed due to public holiday.

“Commission” means the Securities and Exchange Commission.

“control” (and its derivatives) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting equity interests, as trustee or
executor, by contract or otherwise.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, writ, decree, permit, license or
other requirement or rule of law of any Governmental Authority.

“Lien” means any mortgage, lien, pledge, claim, charge, security interest,
adverse claim, transfer restriction or encumbrance of any kind, other than
restrictions under federal or state securities laws.

“Material Adverse Effect” means any change, effect or circumstance that,
individually or when taken together with all other such changes, effects or
circumstances that occurred prior to the date of determination of the occurrence
of the Material Adverse Effect, is or is reasonably likely to materially delay
or prevent the consummation of the transaction contemplated by this Agreement.

 



--------------------------------------------------------------------------------

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, certificate of formation, bylaws, memorandum or articles of
incorporation, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated association, Governmental Authority or any
agency, instrumentality or political subdivision of any governmental entity, or
any other entity or body.

“Purchase Price” means an amount per share equal to $17.61, the last reported
sale price of the Company’s common stock as of the date of this Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

ARTICLE 2

PURCHASE AND SALE

Section 2.01. Purchase and Sale. Upon the terms and subject to the conditions of
this Agreement, and in reliance on the representations, warranties and
agreements set forth in this Agreement, at the Closing, (i) the Selling
Stockholder shall sell, transfer and deliver the Shares to the Company, free and
clear of all Liens and (ii) the Company shall purchase and acquire the Shares
from the Selling Stockholder, in each case in exchange for the payment by the
Company, pursuant to Section 2.02(a), of an amount equal to the product of the
Purchase Price and the number of Shares being sold by the Selling Stockholder
hereunder (such product, the “Aggregate Purchase Price”) to such Selling
Stockholder on the Closing Date (defined below).

Section 2.02. Closing. The closing of the transaction contemplated hereby (the
“Closing”) shall take place at the offices of Proskauer Rose LLP at 10:00 am ET
on the third (3rd) Business Day following the date hereof or, if later, on such
date and time as may be mutually agreed to by the Selling Stockholder and the
Company after satisfaction or waiver of all conditions set forth in Article 5
(the “Closing Date”). At the Closing:

(a) The Company shall deliver to the Selling Stockholder such Selling
Stockholder’s Aggregate Purchase Price by wire transfer of immediately available
federal funds to an account designated by such Selling Stockholder.

(b) The Selling Stockholder shall (i) deliver to the Company an executed receipt
for the Aggregate Purchase Price; (ii) cause the Shares to be electronically
transferred to the Company’s account at the transfer agent for the Company; and
(iii) furnish any other documents reasonably requested by the Company’s transfer
agent in order to effect the transaction contemplated hereby.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLING STOCKHOLDER

The Selling Stockholder represents and warrants to the Company as of the date of
this Agreement and as of the Closing Date as follows:

Section 3.01. Existence; Authorization. Such Selling Stockholder is an entity
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, as applicable. Such Selling Stockholder has the
requisite power and authority to enter into, execute and deliver this Agreement,
to perform all of the obligations to be performed by it hereunder, and to
consummate the transaction contemplated hereby. This Agreement has been duly
authorized, executed and delivered by it, and, assuming due authorization,
execution and delivery by the Company, this Agreement constitutes a valid and
binding obligation of such Selling Stockholder, enforceable against it in
accordance with its terms and conditions, except (i) as such enforcement is
limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.



--------------------------------------------------------------------------------

Section 3.02. No Conflicts. None of the execution, delivery or performance by
such Selling Stockholder of this Agreement, nor the consummation of the
transaction contemplated hereby by such Selling Stockholder will conflict with,
result in the breach of, constitute a default under or accelerate the
performance required by the terms of: (i) any Organizational Document of such
Selling Stockholder; (ii) any judgment, order writ, decree, permit or license of
any court or government, governmental or regulatory agency to which such Selling
Stockholder or its assets may be subject; (iii) any Law; (iv) any other
contract, agreement, commitment or instrument to which such Selling Stockholder
is a party or by which any of its assets are bound; or (v) constitute an event
which, with or without due notice, the passage of time or action by a third
party, would result in any of the foregoing, except, with respect to clauses
(ii) through (v), in any case where such conflict, breach, default or
acceleration would not reasonably be expected to have a Material Adverse Effect.
Assuming the accuracy of the representations and warranties set forth in Article
4, the execution and delivery of this Agreement by such Selling Stockholder and
the performance and consummation of the transaction contemplated hereby do not
require any registration, filing (except for filings pursuant to the Securities
Exchange Act of 1934), qualification, consent, authorization or approval under
any Law. Neither the execution and delivery of this Agreement nor the
performance or consummation of the transaction contemplated hereby by such
Selling Stockholder will result in the creation of any Lien upon any of the
Shares.

Section 3.03. Ownership of Shares. Such Selling Stockholder owns all right title
and interest (legal and beneficial) in and to the Shares being sold by such
Selling Stockholder hereunder. Upon the Closing, the Company will acquire
marketable title to such Shares free and clear of all Liens other than any Liens
created by the Company.

Section 3.04. Litigation. There is no Action pending or, to the knowledge of
such Selling Stockholder, threatened in writing against such Selling Stockholder
or its Affiliates which, if adversely determined, would prevent the consummation
of the transaction contemplated by this Agreement. There is no Action by such
Selling Stockholder pending or threatened against any other Person relating to
the Shares owned by such Selling Stockholder.

Section 3.05. Sophistication of Selling Stockholder. Such Selling Stockholder
(either alone or together with its advisors) has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the transaction contemplated by this Agreement. The Selling Stockholder
has had the opportunity to ask questions and receive answers concerning the
terms and conditions of such transaction as it has requested. The Selling
Stockholder has received all information that it believes is necessary or
appropriate in connection with the transaction contemplated by this Agreement.
The Selling Stockholder acknowledges that it has not relied upon any express or
implied representations or warranties of any nature made by or on behalf of the
Company, whether or not any such representations, warranties or statements were
made in writing or orally, except as expressly set forth for the benefit of the
Selling Stockholder in this Agreement.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Selling Stockholder, as of the
date of this Agreement and as of the Closing Date as follows:

Section 4.01. Existence; Authorization. The Company is duly organized, validly
existing and in good standing under the Laws of the State of Delaware. The
Company has the requisite power and authority to enter into, execute and deliver
this Agreement, to perform all of the obligations to be performed by it
hereunder, and to consummate the transaction contemplated hereby. This Agreement
has been duly authorized, executed and delivered by it, and, assuming due
authorization, execution and delivery by the Selling Stockholder, this Agreement
constitutes a valid and binding obligation of the Company, enforceable against
it in accordance with its terms and conditions, except (i) as such enforcement
is limited by bankruptcy, insolvency or other similar Laws affecting the
enforcement of creditors’ rights generally and (ii) for limitations imposed by
general principles of equity.

Section 4.02. No Conflicts. None of the execution, delivery or performance by
the Company of this Agreement, nor the consummation of the transaction
contemplated hereby by the Company will conflict with, result in the breach of,
constitute a default under or accelerate the performance required by the terms
of: (i) any Organizational Document of the Company; (ii) any judgment, order
writ, decree, permit or license of any court or government, governmental or
regulatory agency to which the Company or its assets may be subject; (iii) any
Law; (iv) any other contract, agreement, commitment or instrument to which the
Company is a party or by which any of its assets are bound; or (v) constitute an
event which, with or without due notice, the passage of time or action by a



--------------------------------------------------------------------------------

third party, would result in any of the foregoing, except, with respect to
clauses (ii) through (v), in any case where such conflict, breach, default or
acceleration would not reasonably be expected to have a Material Adverse Effect.
Assuming the accuracy of the representations and warranties set forth in Article
3, the execution and delivery of this Agreement by the Company and the
performance and consummation of the transaction contemplated hereby do not
require any registration, filing (except for filings pursuant to the Securities
Exchange Act of 1934), qualification, consent or approval under any such Law.

Section 4.03. Litigation. There is no Action pending, or to the knowledge of the
Company, threatened against the Company or its Affiliates which, if adversely
determined, would prevent the consummation of the transaction contemplated by
this Agreement.

ARTICLE 5

CONDITIONS TO CLOSING

Section 5.01. Conditions to Obligation of the Company. The obligations of the
Company to consummate the transaction contemplated by this Agreement at the
Closing are subject to each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Selling Stockholder contained in this Agreement shall be true and accurate as of
the Closing Date.

(b) Legal Proceedings. No order of any nature issued by a court of competent
jurisdiction restraining, prohibiting or affecting the consummation of the
transaction contemplated by this Agreement (a “Court Order”) shall be in effect,
and no claim, suit, action, investigation, inquiry or other proceedings by any
Governmental Authority or other person (a “Governmental Proceeding”) shall be
pending or threatened which questions the validity or legality of the
transaction contemplated by this Agreement or prohibits the consummation of the
Closing.

Section 5.02. Conditions to Obligation of Selling Stockholder. The obligations
of the Selling Stockholder to consummate the transaction contemplated by this
Agreement at the Closing are subject to each of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and accurate as of the Closing
Date.

(b) Legal Proceedings. No Court Order shall be in effect, and no Governmental
Proceeding shall be pending or threatened which questions the validity or
legality of the transaction contemplated by this Agreement or prohibits the
consummation of the Closing.

ARTICLE 6

GENERAL PROVISIONS

Section 6.01. Termination.

(a) This Agreement may be terminated and the transaction contemplated by it
abandoned before the Closing (i) pursuant to the mutual written consent of the
Company and the Selling Stockholder at any time prior to the Closing, or
(ii) upon prompt written notice by either the Company or the Selling
Stockholder, if a Court Order shall be in effect or a Governmental Proceeding
shall be pending or threatened which questions the validity or legality of the
transaction contemplated by this Agreement or prohibits the consummation of the
Closing.

(b) This Agreement may be terminated, by prompt written notice, by (i) the
Selling Stockholder, if the Company is unable to take the action specified in
Section 2.02(a) within five (5) Business Days following the date hereof, (ii) by
the Company, if the Selling Stockholder is unable to take the actions specified
in Section 2.02(b) within ten (10) Business Days following the date hereof, or
(iii) by either party, if such other party is unable to fulfill the conditions
to Closing, as set forth in Article 5, within ten (10) Business Days following
the date hereof; provided, however, that no party may terminate this Agreement
under this Section 6.01(b), if such party is otherwise unable to take the
actions required or meet the conditions to Closing of such party under this
Agreement.



--------------------------------------------------------------------------------

(c) If this Agreement is terminated as permitted by Section 6.01(a) or
Section 6.01 (b) above prior to the Closing, then the Company shall have no
further obligation to buy, and the Selling Stockholder shall have no further
obligation to sell, any Shares. If this Agreement is terminated as permitted by
Section 6.01(a) above prior to the Closing, no party to this Agreement shall
have any liability or further obligation to any other party pursuant to this
Agreement.

Section 6.02. Assignment; Successors. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned or
delegated, in whole or in part, by operation of Law or otherwise, by the Selling
Stockholder or the Company without the prior written consent of the Company or
the Selling Stockholder, as the case may be, and any such assignment without
such prior written consent shall be null and void. Subject to the preceding
sentence, this Agreement and all of its provisions shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

Section 6.03. No Broker. Except as previously disclosed to the other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transaction contemplated hereby.

Section 6.04. Amendment; Waiver. This Agreement may be amended or waived only if
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party or parties against whom the waiver is sought to be enforced. Any failure
of the Company to comply with any obligation, agreement or condition under this
Agreement may only be waived in writing by the Selling Stockholder, and any such
failure by the Selling Stockholder may only be waived in writing by the Company,
but any such waiver shall not operate as a waiver of, or estoppel with respect
to, any subsequent or other failure. No failure by a party to take any action
against any breach of this Agreement or default by the other party shall
constitute a waiver of such party’s right to enforce any provision of this
Agreement or to take any such action.

Section 6.05. Notice. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement will be in
writing and will be deemed to have been given when delivered personally, mailed
by certified or registered mail, return receipt requested and postage prepaid,
or sent via a nationally recognized overnight courier, or sent via facsimile or
electronic mail to the recipient. Such notices, demands and other communications
will be sent to the address indicated below:

To the Selling Stockholder:

Cetus Capital II, LLC

8 Sound Shore Drive

Greenwich, Connecticut 06830

Attention: Robert E. Davis

With a copy to (which shall not constitute notice):

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, New York 10112

Attention: Shon E. Glusky, Esq.

Facsimile No:

Email Address:

To the Company:

Installed Building Products, Inc.

495 South High Street, Suite 50

Columbus, Ohio 43215

Attention: Michael T. Miller



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attention: Robin M. Feiner, Esq.

Facsimile No:

Email Address:

Section 6.06. Third Parties. Except as specifically set forth or referred to in
this Agreement, nothing in this Agreement, expressed or implied, is intended, or
shall be construed, to confer upon or give to any person or entity other than
the parties hereto and their successors or assigns, any rights or remedies under
or by reason of this Agreement.

Section 6.07. Governing Law; Waiver of Jury Trial. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
without regard to any conflicts of Laws principles which would result in the
application of the Laws of any other jurisdiction. To the fullest extent
permitted by Law, each party hereto waives any and all rights such party may
have to a jury trial with respect to any dispute arising under this Agreement or
the transaction contemplated hereby.

Section 6.08. Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements, promises, covenants,
arrangements, communications, term sheets, memoranda of understanding, letters
of intent, representations or warranties, whether oral or written, by any party
or any officer, employee or representative of any party.

Section 6.09. Further Assurances. Each of the Company and the Selling
Stockholder shall execute and deliver such additional documents and instruments
and shall take such further action as may be necessary or appropriate to
effectuate fully the provisions of this Agreement.

Section 6.10. Survival of Representations and Warranties. Expect as expressly
set forth in Section 6.01, all representations and warranties contained herein
or made in writing by any party in connection herewith shall survive the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby.

Section 6.11. Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in the applicable jurisdiction, and this Agreement shall be reformed
to the minimum extent necessary so that this Agreement may be construed and
enforced in such jurisdiction to the maximum extent that such illegal or
unenforceable provision may be enforced.

Section 6.12. Headings; Interpretation. The headings of the Articles and
Sections of this Agreement are inserted for convenience only and shall not
constitute a part of or affect in any way the meaning or interpretation of this
Agreement. The words “include,” “includes” and “including” when used in this
Agreement shall be deemed in each case to be followed by the words “without
limitation.” Defined terms used in this Agreement shall have the same meaning
whether defined or used herein in the singular or the plural, as the case may
be. Each party hereto acknowledges that it has reviewed this Agreement prior to
its execution and that changes were made to this Agreement based upon its
comments. If any disputes arise with respect to the interpretation of any
provision of this Agreement, the provision shall be deemed to have been drafted
by all of the parties and shall not be construed against any party on the basis
that the party was responsible for drafting that provision.

Section 6.13. Counterparts. This Agreement may be executed in two or more
identical counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Facsimile and
portable document format (.pdf) copies of this Agreement shall have the same
force and effect as an original.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Share Repurchase Agreement as
of the date first above written.

 

COMPANY:

INSTALLED BUILDING PRODUCTS, INC.

By:

 

/s/ Michael T. Miller

Name:

  Michael T. Miller

Title:

  Chief Financial Officer

SELLING STOCKHOLDER:

CETUS CAPITAL II, LLC

By:

  Littlejohn Fund IV, L.P., as sole member

By:

 

/s/ Robert E. Davis

Name:

  Robert E. Davis

Title:

  Managing Director

Signature Page to Repurchase Agreement